MEMORANDUM **
Robert Lee Taylor appeals pro se the district court’s summary judgment in favor *661of defendant Grosvenor Bus Lines, Inc., in Taylor’s action alleging violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.
Because the district court did not set forth a judgment in a separate document, Taylor’s appeal is timely. See Hughes Salaried Retirees Action Comm. v. Adm’r of the Hughes Non-Bargaining Ret. Plan, 72 F.3d 686, 688 n. 2 (9th Cir.1995) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review de novo grants of summary judgment. See Robi v. Reed, 173 F.3d 736, 739 (9th Cir.), cert. denied, 528 U.S. 952, 120 S.Ct. 375, 145 L.Ed.2d 293 (1999). We affirm for the reasons stated by the district court in its order entered on February 14, 2000.
We decline to address any relief requested in Taylor’s informal reply brief because these issues were not raised before the district court. See Clinton v. Babbitt, 180 F.3d 1081,1090 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.